Cook, J.,
concurring. I concur in the syllabus and the judgment of the majority. I also concur with the principle that the litigation arena of the legal system suffers when so-called hardball tactics are employed by lawyers. The problems brought to lawyers by their clients are difficult enough to resolve in a professional manner without adding the expense and waste of time necessitated by gamesmanship during discovery. I agree with Justice Sweeney that such *262conduct should never be condoned and that courts should be empowered to exercise sound discretion in curbing it through imposition of sanctions.
Strict compliance with local court rules and the Ohio rules of procedure should be insisted upon by our judges; the system is intended to function best with uniform rule compliance.
In this case, compliance with the rules could have obviated the situation now labeled an injustice. Defense counsel would have been under no obligation to produce an expert’s report from this treating physician if the witness had not been identified to the plaintiff as an expert. That choice triggered an obligation to produce an expert’s report. I do not concur with the distinction Justice Wright draws between the expert testimony and nonexpert testimony of a witness identified as an expert because Loc.R. 21.1(B) says that “[a] party may not call an expert witness to testify unless * * (Emphasis added.) The rule goes on to limit testimony in those cases where a report has been produced to those issues contained in the report. Thus, the rule plainly allows the court to exclude the witness where no report is provided to opposing counsel.
Faced with the appropriate response of the trial court to this rule violation, that is, excluding trial testimony by the witness from whom no report has been procured, counsel secured an agreement with plaintiffs counsel that the doctor could testify but could not opine on the standard of care. Then at trial defense counsel tried to read the doctor’s discovery deposition. Counsel for Nakoff did not agree to reading the discovery deposition even with redactions. Prior to any such agreement, counsel for Nakoff no doubt would have asked to have the proposed excerpts in advance of trial to determine whether any opinion testimony was sought to be introduced. When defense counsel went beyond the precise agreement, he was relegated to the order of Judge Character, excluding the witness. Moreover, the proffered deposition included unredacted answers to opinion-type questions.
The whole series of events that resulted in the exclusion of the deposition testimony could easily have been avoided. I find no abuse of discretion.
Even if evidence has been erroneously excluded, such exclusion must be shown to be prejudicial. I would not find the exclusion of evidence to be prejudicial because, as pointed out by Justice Sweeney in the lead opinion, the trial court did admit other evidence of the condition of Nakoffs foot upon admission to Metro-Health.
Moyer, C.J., concurs in the foregoing concurring opinion.